This is an appeal by the plaintiff in error from a judgment rendered in favor of defendant in error, in an action for forcible detainer, for certain described lands.
Plaintiff in error has failed to file briefs in this case. Rule 7 of the court. (38 Okla. vi, 137 P. ix) requires briefs to be filed in a cause within designated times. In case of failure to comply with the requirements of said rule, the court may continue or dismiss the cause, or reverse or affirm the judgment, in its discretion.
The appeal in this case should be dismissed.
By the Court: It is so ordered. *Page 280